FEDERAL INSURANCE COMPANY Endorsement/Rider No. 4 Bond No. NAME OF ASSURED: KAYNE ANDERSON MIDSTREAM ENERGY FUND, INC. REVISE ITEM 2. ENDORSEMENT ITEM 2. LIMITS OF LIABILITYDEDUCTIBLE AMOUNTS: If “Not Covered” is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference shall be deemed to be deleted. There shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. SINGLE LOSS DEDUCTIBLE INSURING CLAUSE LIMIT OF LIABILITY AMOUNT 1. Employee $ 1,000,000 $ 0 2. On Premises $ 1,000,000 $ 50,000 3. In Transit $ 1,000,000 $ 50,000 4. Forgery or Alteration $ 1,000,000 $ 50,000 5. Extended Forgery $ 1,000,000 $ 50,000 6. Counterfeit Money $ 1,000,000 $ 50,000 7. Threats to Person $ 1,000,000 $ 50,000 8. Computer System $ 50,000 9. Voice Initiated Funds Transfer Instruction $ 50,000 Uncollectible Items of Deposit $ 1,000,000 $ 50,000 Audit Expense $ 0 This Endorsement applies to loss discovered after 12:01 a.m. on June 8, 2011. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: June 10, 2011
